In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00146-CR



         VISHON ONEAL COBBINS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 76th District Court
                  Titus County, Texas
               Trial Court No. CR 17,594




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Vishon Oneal Cobbins, appellant, has filed with this Court a motion to dismiss his

appeal. The motion was signed by both Cobbins and his counsel in compliance with Texas Rule

of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we

grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss the appeal.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       March 12, 2013
Date Decided:         March 13, 2013

Do Not Publish




                                                 2